I N      T H E      C O U R T O F A P P E A L S
                                                                    A T K N O X V I L L E

                                                                                                                                             FILED
                                                                                                                                               August 31, 1998
M A R Y   L O N G W O R T H       a n d                                            )       L O U D O N C O U N T Y
L U C Y   L O N G W O R T H                                                        )       0 3 A 0 1 - 9 7 0 9 - C V - 0 0 3 8 8 Cecil Crowson, Jr.
                                                                                   )                                                         Appellate C ourt Clerk
          P l a i n t i f f s - A p p e l l a n t s                                )
                                                                                   )
                                                                                   )       H O N . R U S S E L L               E .   S I M M O N S ,         J R . ,
          v .                                                                      )       J U D G E
                                                                                   )
                                                                                   )
S H A R O N A . N U N E Z , a / k / a S H A R O N                                  )
B E N N E T T , J E R R Y B E N N E T T , a n d                                    )
R O C K Y T O P M O T O R S                                                        )
                                                                                   )
          D e f e n d a n t s - A p p e l l e e s                                  )       A F F I R M E D           A N D     R E M A N D E D




J O S E P H B . Y A N C E Y             a n d      M I C H A E L         F .       S I M P S O N         O F     K N O X V I L L E         F O R
A P P E L L A N T S

S T E P H A N I E     A .     W A L S H     O F         K N O X V I L L E          F O R       A P P E L L E E         R O C K Y     T O P     M O T O R S




                                                              O      P   I     N       I   O     N




                                                                                                                             Goddard, P.J.




                      I n     t h i s     a p p e a l         P l a i n t i f f s              M a r y     L o n g w o r t h         a n d     L u c y

L o n g w o r t h     i n s i s t       t h e      T r i a l         C o u r t         e r r o n e o u s l y           g r a n t e d       s u m m a r y

j u d g m e n t     d i s m i s s i n g         t h e i r          s u i t     a g a i n s t         R o c k y         T o p     M o t o r s       i n     w h i c h

t h e y   s o u g h t       d a m a g e s       f o r       p e r s o n a l            i n j u r i e s         a s     a     r e s u l t     o f     a n

a u t o m o b i l e     a c c i d e n t .
                        The predicate for their suit against Rocky Top is that

it was the owner of a vehicle which struck the vehicle in which

they were passengers and that it had negligently entrusted the

automobile to Sharon A. Nunez, wife of Jerry Bennett, an employee

of Rocky Top.                       The Plaintiffs' appeal insists that, contrary to

the Trial Court's findings, there is a material dispute as to the

ownership of the vehicle operated by Ms. Nunez.



                        A l t h o u g h         t h e     P l a i n t i f f s         p u r p o r t         t o     p u r s u e       a     R u l e       9

a p p e a l ,     t h e y       d i d     n o t     t a k e       p r o p e r       s t e p s       t o     p e r f e c t       s u c h       a n       a p p e a l .

W e   h a v e ,     h o w e v e r ,           d e t e r m i n e d         t h a t     i n     t h e       i n t e r e s t       o f       j u d i c i a l

e c o n o m y     i t     i s     a p p r o p r i a t e           t h a t     t h e     c a s e       a g a i n s t         R o c k y       T o p       b e

r e s o l v e d     a t     t h i s       t i m e ,       a n d       b e l i e v e     i t       m o r e     a p p r o p r i a t e           t o       t r e a t

t h i s     a s   a n     a p p e a l         u n d e r     t h e       p r o v i s i o n s         o f     R u l e     5 4     o f       t h e

T e n n e s s e e       R u l e s       o f     C i v i l       P r o c e d u r e .



                        T h e     a c c i d e n t         o c c u r r e d       o n     A p r i l         1 4 ,     1 9 9 5 ,     w h e n         t h e

v e h i c l e     i n     w h i c h       t h e     P l a i n t i f f s         w e r e       r i d i n g         w e r e     s t r u c k         b y     o n e

b e i n g     o p e r a t e d       b y       S h a r o n       A .     N u n e z .         R o c k y       T o p     f i l e d       a     m o t i o n       f o r

s u m m a r y     j u d g m e n t         w h i c h       c o n t e n d s       t h a t       t h e       a u t o m o b i l e         b e i n g

o p e r a t e d     b y     M s .       N u n e z       h a d     b e e n     s o l d       t o     h e r     h u s b a n d       o n       t h e

p r e c e d i n g       M a r c h       2 4 .



                        We find no material dispute as to the ownership of the

vehicle on the date of the accident.                                                              The testimony of Mr.

Bennett as well as Ronald Carter, Secretary and Treasurer of

Rocky Top, confirmed that the automobile was sold on March 24,




                                                                                2
1995, to Mr. Bennett.                                In addition, almost all1 of the

instruments in connection with the sale of the vehicle are dated

March 24.                 The certificate of title states the date acquired as

March 24, 1995, and the date the title was issued as May 4, 1995.

The vehicle being operated by Ms. Nunez did not have a dealer's

license plate, but a temporary tag2 which is issued when an

automobile is sold to enable the purchaser to operate it until a

permanent license is obtained.



                      Our review of the record persuades us that this is an

appropriate case for affirmance under Rule 10(a) of this Court.



                      For the foregoing reasons the judgment of the Trial

Court is affirmed and the cause remanded for collection of costs

below.              Costs of appeal are adjudged against the Plaintiffs and

their surety.



                                                                      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                      H o u s t o n M . G o d d a r d , P . J .




            1
                      A   r e t a i l   i n s t a l l m e n t   c o n t r a c t   i n c i d e n t   t o   t h e   s a l e   i s   d a t e d     A p r i l
4 ,   1 9 9 5 .

            2
                       T h i s t a g e x p i r e d a f t e r 1 4 d a y s ,            w h i c h w a s b e f o r e t h e d a t e           o f     t h e
a c c i d e n t .    H o w e v e r , w e d o n o t c o n s i d e r t h i s            f a c t o f a n y c o n s e q u e n c e .



                                                                           3
C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
D o n T . M c M u r r a y , J .




                                                                  4